The appellant has brought up the appeal, which shows that he himself has given jurisdiction. He brought the appeal here, and now is incompetent to an objection for want of jurisdiction if the appellee will admit the record as brought *Page 185 
up, the consent of both parties, then appears as to the point of jurisdiction. This court, possessing general and universal jurisdiction by the principles of the common law, can try a cause completely before them, though not regularly brought, by consent of both parties, in all cases except where inferior jurisdictions have exclusive cognizance. If the parties are fairly before the Court by their pleadings, though some preliminary steps have been omitted, the Court can try the cause, provided the party for whose use those steps were intended relinquish the benefit of them; this has been done, and the cause must be tried.1
1 See 3 Cai. Cas. 104, 105; 2 Mass. 102; 4 Dall. 205, n.; 4 Hen.  Mun. 489; 6 Johns. 4; 7 Johns. 207.